UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6121


FRANCISCO MASIAS,

                     Plaintiff - Appellant,

              v.

WARDEN HODGES, sued in official and individual capacity; CAPTAIN RIFFLE,
sued in official and individual capacity; S.I.S. ALDRIGE, sued in official and
individual capacity; DR. WILSON, sued in official and individual capacity; AUSA
FLOWERS, sued in official and individual capacity; AUSA BAUER, sued in official
and individual capacity,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00171-JPB-JPM)


Submitted: April 27, 2021                                          Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francisco Masias, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Francisco Masias seeks to appeal the district court’s orders denying his motion to

appoint counsel and motion for reconsideration. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders,

28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949). The orders Masias seeks to appeal are neither final nor appealable

interlocutory or collateral orders. And, although the district court subsequently dismissed

the underlying case, the doctrine of cumulative finality does not cure this jurisdictional

defect because the orders could not have been certified for immediate appeal under Fed. R.

Civ. P. 54(b). See Williamson v. Stirling, 912 F.3d 154, 170 (4th Cir. 2018). Accordingly,

we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2